Name: 2003/376/EC: Commission Decision of 22 May 2003 amending Annexes I and II to Decision 2002/304/EC as regards programmes applied with a view to obtaining the status of approved zones or farms for viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) (Text with EEA relevance) (notified under document number C(2003) 1627)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries;  agricultural activity;  health
 Date Published: 2003-05-27

 Avis juridique important|32003D03762003/376/EC: Commission Decision of 22 May 2003 amending Annexes I and II to Decision 2002/304/EC as regards programmes applied with a view to obtaining the status of approved zones or farms for viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) (Text with EEA relevance) (notified under document number C(2003) 1627) Official Journal L 130 , 27/05/2003 P. 0021 - 0024Commission Decisionof 22 May 2003amending Annexes I and II to Decision 2002/304/EC as regards programmes applied with a view to obtaining the status of approved zones or farms for viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN)(notified under document number C(2003) 1627)(Text with EEA relevance)(2003/376/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 10(3) thereof,Whereas:(1) By means of Decision 2002/304/EC(3), as amended by Decision 2002/879/EC(4), the Commission approved programmes with a view to obtaining the status of approved zones or approved farms in non-approved zones with regard to one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN).(2) Italy has submitted to the Commission additional programmes concerning IHN and VHS, with a view to obtaining approved zone status for water catchment areas. These programmes specify geographical delimitation of the zones concerned, the measures to be taken by the official services, the procedures to be followed by the approved laboratories, the prevalence of the diseases concerned and the measures to combat these diseases where detected.(3) The programmes submitted by Italy have been found to comply with Article 10 of Directive 91/67/EEC.(4) Some programmes approved by Decision 2002/304/EC have been finalised, and should be deleted from Decision 2002/304/EC.(5) Decision 2002/304/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2002/304/EC is amended as follows:1. Annex I is replaced by the text in Annex I to this Decision.2. Annex II is replaced by the text in Annex II to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 22 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 104, 20.4.2002, p. 37.(4) OJ L 305, 7.11.2002, p. 59.ANNEX IZONES IN WHICH APPROVED PROGRAMMES ARE APPLIED WITH A VIEW TO OBTAINING THE STATUS OF APPROVED ZONE WITH REGARD TO ONE OR MORE OF THE FISH DISEASES VHS AND IHN1. ZONES IN DENMARK IN WHICH AN APPROVED PROGRAMME IS APPLIED WITH A VIEW TO OBTAINING THE STATUS OF APPROVED ZONE WITH REGARD TO VHS- The catchment area of FISKEBÃ K Ã - All PARTS OF JUTLAND south and west of the catchment areas of StorÃ ¥en, Karup Ã ¥, GudenÃ ¥en and Grejs Ã ¥- The area of all THE DANISH ISLES2. ZONES IN GERMANY IN WHICH AN APPROVED PROGRAMME IS APPLIED WITH A VIEW TO OBTAINING THE STATUS OF APPROVED ZONE WITH REGARD TO VHS AND IHN- A zone in the water catchment area of WOLFEGGER AACH and ROHRSEE- A zone in the water catchment area OBERN NAGOLD3. ZONES IN SPAIN IN WHICH AN APPROVED PROGRAMME IS APPLIED WITH A VIEW TO OBTAINING THE STATUS OF APPROVED ZONE WITH REGARD TO VHS AND IHN- THE AUTONOMOUS COMMUNITY OF LA RIOJA4. ZONES IN FRANCE IN WHICH AN APPROVED PROGRAMME IS APPLIED WITH A VIEW TO OBTAINING THE STATUS OF APPROVED ZONE WITH REGARD TO VHS AND IHN- LES FORGES- LA NIVE and LES NIVELLES- L'Ã LORN5. ZONES IN ITALY IN WHICH AN APPROVED PROGRAMME IS APPLIED WITH A VIEW TO OBTAINING THE STATUS OF APPROVED ZONE WITH REGARD TO VHS AND IHN5.1. The Autonomous Province of BolzanoZONA PROVINCE OF BOLZANO- The zone comprises all water catchment areas within the Province of Bolzano.The zone includes the upper part of the zone ZONA VAL DELL'ADIGE - i.e. the water catchment areas of Adige river from its sources in the Province of Bolzano to the border with the Province of Trento.(NB:The remaining, lower part of the zone ZONA VAL DELL'ADIGE is under the approved programme of the Autonomous Province of Trento. The upper and lower parts of this zone have to be viewed as one epidemiological unit.)5.2. The Autonomous Province of TrentoZONA VAL DI SOLE E DI NON- The water catchment area from the source of the stream Noce to the dam of S. Giustina.ZONA VAL DELL'ADIGE - lower part- The water catchment areas of the Adige river and its sources located within the territory of the Autonomous Province of Trento, from the border with the Province of Bolzano to the dam of Ala (hydroelectric generating station).(NB:The upstream part of the zone ZONA VAL DELL'ADIGE is under the approved programme of the Province of Bolzano. The upper and lower parts of this zone have to be viewed as one epidemiological unit.)ZONA TORRENTE ARNÃ - The water catchment area from the source of ArnÃ ² torrent to the down-stream barriers, situated before the ArnÃ ² torrent flows into the Sarca river.ZONA VAL BANALE- The water catchment area of the Ambies stream basin to the dam of a hydroelectric generating station.ZONA VARONE- The water catchment area from the source of the Magnone stream to the waterfall.ZONA ALTO E BASSO CHIESE- The water catchment area of the Chiese river from the source to the dam of Condino, except the AdanÃ and Palvico torrents basins.ZONA TORRENTE PALVICO- The water catchment area of the Palvico torrent basin to a barrier made of concrete and stones.5.3. The Region of VenetoZONA TORRENTE ASTICO- The water catchment area of Astico river, from its sources (in the Autonomous Province of Trento and in the Province of Vicenza, the Region of Veneto) to the dam located close to the Pedescala bridge in the Province of Vicenza.The downstream part of Astico river, between the dam close to the Pedescala bridge and the Pria Maglio dam, is considered as a buffer zone.5.4. The Region of UmbriaZONA FOSSO DE MONTERIVOSO: The water catchment area of Monterivoso river, from its sources to the impassible barriers near Ferentillo.5.5. The Region of LombardiaZONA VAL BREMBANA: The water catchment area of Brembo river, from its sources to the impassible barrier in the commune de Ponte S. Pietro.6.A. ZONES IN FINLAND IN WHICH AN APPROVED PROGRAMME IS APPLIED WITH A VIEW TO OBTAINING THE STATUS OF APPROVED ZONE WITH REGARD TO VHS AND IHN- All continental and coastal areas of FINLAND except the Province of Ã land and the restriction area in PyhtÃ ¤Ã ¤.6.B. ZONES IN FINLAND IN WHICH AN APPROVED PROGRAMME - INCLUDING SPECIFIC ERADICATION MEASURES FOR VHS - IS APPLIED WITH THE FINAL VIEW TO OBTAINING THE STATUS OF APPROVED ZONE WITH REGARD TO VHS AND IHN- The whole PROVINCE OF Ã LAND and the restriction area in PYHTÃ Ã .ANNEX IIFARMS IN ITALY IN WHICH A PROGRAMME IS APPLIED WITH A VIEW TO OBTAINING THE STATUS OF APPROVED FARM SITUATED IN A NON-APPROVED ZONE AS REGARDS VHS AND IHN1. REGION: FRIULI VENEZIA GIULIA, PROVINCE OF UDINEFarms in the drainage basin of the Tagliamento river:- Azienda Vidotti Giulio snc, Sutrio2. REGION: THE REGION OF VENETOFarms in the drainage basin of the Sile river:- Azienda Troticoltura S. Cristina, Via Chiesa Vecchia 14 - Loc. S. Cristina di Quinto